DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 12/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claim 22, 27, 34 and 36-39 have been amended.  Claims 1-21 were previously cancelled.  No claims are newly added.  Accordingly, claims 22-41 remain pending in the application and are currently under examination.

Information Disclosure Statement
	The IDS’s filed 10/6/2020, 3/2/2021 and 4/8/2021 have been considered.  Signed copies are enclosed herewith. 

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claims 22-41 under 35 USC 112, 1st paragraph moot.  Specifically, “substantially” has been deleted from the claims.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejections of claims 22-41 under 35 USC 112, 2nd paragraph moot.  Specifically, the limitations, “substantially free”, “heteroatrom”, “may be” and “cosmetic” have been deleted from the claims.  Thus, said rejections have been withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-41 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Plos (FR 2950531 B1, Sep. 16, 2011, hereafter as "Plos") and Mannozzi (WO 2011/104282 A2, Sep. 1, 2011, hereafter as “Mannozzi”).
The claimed invention is drawn to a hair straightening composition comprising:


    PNG
    media_image1.png
    158
    249
    media_image1.png
    Greyscale

wherein in formula (I): 
R represents an atom or group chosen from i) hydrogen, ii) carboxyl -C(O)- OH, iii) linear or branched C1-C6 alkyl which is optionally substituted, iv) optionally substituted phenyl, v) optionally substituted benzyl, vi) an indolyl group, or vii) an imidazolylmethyl group and tautomers thereof; and 
- at least one silane of formula (II) and/or oligomers thereof: 
R1Si(OR2)z(R3)x(OH)y     (II) 
wherein in formula (II): 
R1 is a linear or branched, saturated or unsaturated, cyclic or acyclic C1-C6 hydrocarbon-based chain substituted with an amine NH2 group; 
R1 being optionally interrupted with an O, S, NH, or a carbonyl group (CO), 
R2 and R3, which may be identical or different, each represent a linear or branched C1-C6 alkyl group, 
y denotes an integer ranging from 0 to 3, 
z denotes an integer ranging from 0 to 3, and 
x denotes an integer ranging from 0 to 2, 
wherein the hair straightening composition is free of any reducing agent; and wherein the cosmetic composition has a pH of less than 4; and 

Regarding instant claims 22, 28-33, 39 and 41, Plos teaches a cosmetic composition for the treatment of keratin fibers, preferably hair, comprising an alkoxysilane (abstract). Plos, specifically, teaches that said composition straightens hair by applying said composition to the hair for a period of 5 minutes to 1 hour, preferably for 5 to 30 minutes, and applying heat ranging from 80 to 220°C, preferably 100 to 220°C, more preferably form 100 to 180°C with a device such as a flat iron (page 3, last paragraph and page 10 of translated document). Plos also teaches the particular alkoxysilane, 3-aminopropyl triethoxysilane as well as amounts of 0.5 to 50%, preferably 5 to 15% (page 6 and page 10, last paragraph of translated document). Plos further teaches that said composition has a pH of 2 to 12 and that reducing agents (agents that straighten hair by breaking disulfide bonds of keratin) may be included in the composition including sodium hydroxide sulfites and sulfinic compounds (page 8 of translated document). Plos also teaches repeat application of the composition until desired results are obtained (page 10).
Regarding instant claims 22-24, 36 and 39, Mannozzi teaches a composition comprising glyoxylic acid and method of straightening hair comprising applying said composition for 15 to 120 minutes and applying a straightening iron to the hair at temperature of about 150°C to 250°C (abstract; page 23, lines 16-23). Mannozzi also teaches said glyoxylic acid is present in the composition as an aqueous solution and in the amounts of 5% to 25% by weight of the composition yielding a pH from 1.5 to 2.1 (Tables 1-A, 1-B, 1-C, 1-D; claims 6 and 10). Mannozzi also teaches amounts of water within the claimed range (Examples at pages 5-6). Mannozzi is absent a teaching of including a reducing agent (i.e., the composition is free of a 
MPEP 2144.06 states that substituting art-recognized equivalents known for the same purpose is prima facie obvious. 
Plos and Mannozzi teach hair straightening compositions, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the straightening agent of Plos with the straightening agent of Mannozzi to be used for the very same purpose with a reasonable expectation of success.  One would have further been motivated to do so because Mannozzi teaches that the straightening agents (reducing agents) of Plos are highly toxic and harsh on the hair whereas the straightening agent of Mannozzi (glyoxylic acid) reduces stress on the hair and straightens hair semi-permanently (page 2, lines 21 – page 3, line 8). It would have further been prima facie obvious to one of ordinary skill in the art to employ the method steps taught in said references in order to provide a method of straightening hair.
Regarding instant claim 25, Mannozzi teaches a composition comprising glyoxylic acid and method of straightening hair comprising applying said composition.  Mannozzi is silent to the particular glyoxylic acid derivatives of instant claim 25.  However, MPEP 2144.09 states that a prima facie case of obviousness may be made when chemical compounds have close structural similarities because it would be expected that compounds similar in structure will have similar properties.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include glyoxylic acid derivatives such as glyoxylic acid esters with a reasonable expectation of success because glyoxylic acid and it derivatives 
Regarding instant claim 26, Mannozzi teaches glyoxylic acid its monohydrate form (page 1, lines 3-5).
Regarding instant claim 27, Mannozzi teaches glyoxylic acid is present in the composition in amounts of 5% to 25% by weight of the composition (discussed above). MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”. It would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of glyoxylic acid taught in Mannozzi by way of routine experimentation to arrive at the claimed amounts with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because it is the normal desire of artisans to improve what is already generally known in the art and it is not inventive to determine the optimum amounts within a disclosed set of percentages.
Regarding instant claim 34, Plos teaches the particular alkoxysilane, 3-aminopropyl triethoxysilane as well as amounts of 0.5 to 50%, preferably 5 to 15% (discussed above). MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”. It would have been prima facie obvious to one of ordinary 
Regarding instant claim 35, the references teach the amounts of glyoxylic acid and silane as discussed above. MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”. It would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of silane and glyoxylic acid taught in Plos/Mannozzi by way of routine experimentation to arrive at the claimed ratios with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because it is the normal desire of artisans to improve what is already generally known in the art and it is not inventive to determine an optimum ratio of silane to glyoxylic acid within a disclosed set of percentages.
Regarding instant claim 37, the hair straightening composition of Plos has a pH of 2 to 12 and the hair straightening compositions of Mannozzi have a pH of 1.5 to 2.1 (discussed above). MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable prima facie obvious to one of ordinary skill in the art to optimize the pH of the Plos/Mannozzi composition by way of routine experimentation to arrive at the claimed pH with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because it is the normal desire of artisans to improve what is already generally known in the art and it is not inventive to determine the optimum pH within a disclosed set of values.
Regarding claim 38, the limitation “is obtained by” is considered a product-by-process limitation and as such, determination of patentability is based on the product itself, not by the method in which it is made. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). The claim does not further limit the product itself and therefore the references also read on said claim.
Regarding instant claim 40, Plos teaches that the hair straightening composition is applied to the hair for a period of 5 minutes to 1 hour, preferably for 5 to 30 minutes. MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the duration of time in which the composition is in contact with the hair by way of routine experimentation to arrive at the claimed contact time of about 10 to 60 minutes with a reasonable expectation of success. One of ordinary skill would have been motivated to do 
Thus, the combined teachings of Plos and Mannozzi render the instant claims prima facie obvious. 

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
	Applicant argues that the instant claims have been amended to exclude reducing agents whereas Plos requires the use of reducing agents and nothing in the cited references would have motivated one of ordinary skill in the art at the time of the invention to have modified the compositions disclosed in Plos to be free of reducing agents with any reasonable expectation of success. Remarks, pages 11-16.
	In response, it is respectfully submitted that while Plos requires the use of reducing agents, Mannozzi teaches why a skilled artisan would not want to use reducing agents providing motivation as to why a skilled artisan would modify the composition of Plos and not include reducing agents.  See rejection above for details.  Furthermore, the reducing agents of Plos and the glyoxylic acid of Mannozzi are taught as art recognized equivalents for the same purpose, i.e., straightening agents for hair straightening compositions.  MPEP 2144.06 states that substituting art recognized equivalents known for the same purpose is prima facie obvious.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Conclusion
All claims have been rejected; no claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617